MEMORANDUM OF DECISION.
A Superior Court (Cumberland County) jury convicted Alvin Martin of Class D criminal assault, 17-A M.R.S.A. § 207(1) (1983). Contrary to defendant’s contention, we conclude that two unpreserved technical errors in the presiding justice’s instructions to the jury did not produce any manifest injustice. See State v. Davis, 528 A.2d 1267, 1269 (Me.1987). On the basis of the record evidence viewed in the light most favorable to the State, the jury rationally could find beyond a reasonable doubt every element of the crime charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.